Title: Draft of Resolutions on Foreign Trade, [ca. 12 November] 1785
From: Madison, James
To: 


[ca. 12 November 1785]
1. Resd. that to vest Congs. with authority to regulate the foreign trade of the U. S. wd. add energy & dignity to the federal Govt.
2. Resd. that the unrestrained exercise of the powers possessed by each State over its own commerce may be productive of discord among the parties to the Union; and that Congs. ought to be vested with authority to regulate the same in certain cases.
3. Resd. that in regulating the foreign trade of U. S. Congs. ought to enjoy the right
1. of prohibiting vessels belonging to any foreign nation from entering into any of the ports of the U. S. such prohibition being Uniform through[ou]t the same: and
2. of imposing duties on the vessels, produce or manufactures of foreign nations, & collecting them in such manner, as to Congs. may seem best; to be appropriated to the establishmt. & support of a marine, & to this purpose alone; unless  States in Congress assd. shall concur, on principles of extreme necessity, in any other appropriation. But Congs. shall notwithstanding, have power to grant drawbacks, & shall not change the application of those duties wch. may arise from their recommendations concerning imposts on imported goods.
4. Resd. that no State ought to be at liberty to impose duties on any goods ware or merchandizes imported by land or water from any other State; but each State ought to be free to prohibit altogether the importation from any other State, of any particular species or description of goods wares or merchandizes, which are at the same time prohibited to be imported from all other places whatsoever.
5. Resd. that to every act of Congs. done in pursuance of the foregoing authorities, and prohibiting foreign vessels, or imposing duties on Cargoes the assent of three fourths of the States in Congs shall be necessary; but the power of appropriating to the marine in the first instance shall be exercised with the assent of nine States.
6. Resd. that no Act of Congs. done in pursuance of the foregoing authorities, shall be in force longer than  years, unless continued by 3/4 of the confederated States within one year immediately preceding the expiration of the said period.
